      Case 4:18-cv-03237-HSG Document 144 Filed 12/14/20 Page 1 of 2

                  UNITED STATES COURT OF APPEALS
                                                                   FILED
                          FOR THE NINTH CIRCUIT
                                                                   DEC 14 2020
                                                                  MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




STATE OF CALIFORNIA, by and                   No. 19-17480
through Attorney General Xavier
Becerra and the California Air
                                              D.C. No. 4:18-cv-03237-HSG
Resources Board; et al.,
                                              U.S. District Court for Northern
             Plaintiffs - Appellees,          California, Oakland

ENVIRONMENTAL DEFENSE                         MANDATE
FUND,

             Intervenor-Plaintiff -
Appellee,

 v.

U.S. ENVIRONMENTAL
PROTECTION AGENCY and
ANDREW WHEELER, Acting
Aministrator of the U.S. Environmental
Protection Agency,

             Defendants - Appellants,

and

E. SCOTT PRUITT, Administrator,
U.S. EPA,

             Defendant.


      The judgment of this Court, entered October 22, 2020, takes effect this date.
       Case 4:18-cv-03237-HSG Document 144 Filed 12/14/20 Page 2 of 2

      This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: Quy Le
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
